Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed October 14, 2022.

Amendments
           Applicant's response and amendments, filed December 2, 2021, to the prior Office Action is acknowledged. Applicant has cancelled Claims 3-4, 6, and 15-21, and amended Claims 1-2, 5, and 7-8.
	Claims 1-2, 5, and 7-14 are pending and under examination.

Priority
This application is a 371 of PCT/US2017/026447 filed on April 6, 2017. Applicant’s claim for the benefit of a prior-filed application provisional application 62/497,948 filed on December 8, 2016 and 62/319,259 filed on April 6, 2016 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1. 	The prior rejections of Claim(s) 1-21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in light of Applicant’s amendments to the claims. 
2. 	The prior rejection of Claim(s) 1-21 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in light of Applicant’s amendments to the claims. 

3. 	Claims 1-2, 5, and 7-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation ‘wherein the method increases the number of ACT cells and lymphocytes as measured by lymphocyte proliferation assays’, which renders the claim indefinite because the phrase ‘as measured by lymphocyte proliferation assays’ is preferential language and it is unclear whether the limitation “measured by lymphocyte proliferation assays’ is a part of the claimed invention and a required action-taking step to be performed.  See MPEP § 2173.05(d). 
The claim should positively recite the action-taking step of measuring the ACT cells and lymphocytes by a lymphocyte proliferation assay. See Claim 1, line 3, administering step.
The instant claims as a whole do not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. 
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claim(s).

4. 	Claim(s) 1-2, 5, and 7-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 1 has been amended to recite the step of administering a heterodimeric IL-15/IL-15 receptor alpha complex (hetIL-15) to a subject at a dose of about 0.1 to 20 µg/kg body weight every two weeks, every one week, or twice per week.
Claim 1 has also been amended to recite the limitations wherein the method: 
i) increases the number of ACT cells and lymphocytes as measured by lymphocyte proliferation assays, and 
ii) maintains the presence of and proliferation of ACT cells for at least 12 days.
There is a lack of adequate written description regarding the enormous genus of structurally and functionally undisclosed hetIL-15 complexes, their corresponding pharmacokinetic properties, respectively, and the corresponding dosage and administration frequencies to necessarily and predictably achieve the recited biological functional properties.
The claim denotes that not all of the hetIL-15 dosages/concentrations/amounts and/or administration frequency regimens and/or route(s) of administration are able to achieve the functional property(ies) of: 
i) increases the number of ACT cells and lymphocytes as measured by lymphocyte proliferation assays, and/or 
ii) maintains the presence of and proliferation of ACT cells for at least 12 days.
The ‘wherein’ clause merely states a functional characteristic without providing any indication about how the functional characteristic is provided. 
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. The disclosure of a single species is rarely, if ever, sufficient to describe a broad genus, particularly when the specification fails to describe the features of that genus, even in passing. (see In re Shokal 113USPQ283(CCPA1957); Purdue Pharma L.P. vs Faulding Inc. 56 USPQ2nd 1481 (CAFC 2000).
The method of Claim 1 requires the combination of a vast genus of hetIL-15 complexes (parameter 1) administered to a vast genus of human and non-human subjects (parameter 2) via a broad genus of anatomically distinct routes (parameter 3) in a broad genus of dosage concentrations of about 0.1 to 20 µg/kg body weight (parameter 4) in a broad genus of administration frequencies every two weeks, every one week, or twice per week (parameter 5).
With respect to vast genus of human and non-human subjects (parameter 2), the specification discloses the subject may be human nor non-human, e.g. monkeys, cows, pigs, horses, cats, dogs, rats, and mice [0026, 46, 89]. 
The claims are broad for encompassing about 1,000,000 species of animals (Kingdoms of Life, waynesword.palomar.edu/trfeb98.htm, last visited April 8, 2021), wherein the mammalian sub-genus reasonably encompasses some 6,400 species (including humans), distributed in about 1,200 genera, about 152 families and about 29 orders (Mammal, en.wikipedia.org/wiki/Mammal, last visited August 31, 2022). 

With respect to vast genus of hetIL-15 complexes (parameter 1) to be administered to the vast genus of human and non-human subjects (parameter 2), the specification discloses the
IL-15/IL-15Ra encompasses all animal species, at least 40% identity to a reference subject "native mammalian IL-15 polypeptide" and/or “native mammalian IL-15 receptor alpha polypeptide” [0033, 39, 41]. 
Human IL-15 is 162 amino acids. Thus, the claims reasonably encompass as many as 65 amino acid substitutions, insertions, or deletions, which is about 2x10^36 possible variants of human IL-15. 
	Human IL-15Ra is 205 amino acids. Thus, the claims reasonably encompass as many as 82 amino acid substitutions, insertions, or deletions, which is about 2x10^38 possible variants of human IL-15.

Human (upper, instant SEQ ID NO:1) and mouse (lower; GenBank NP_001241676.1, February 15, 2015) IL-15 are about 75% identical to each other, as shown below:
MRISKPHLRSISIQCYLCLLLNSHFLTEAGIHVFILGCFSAGLPKTEANWVNVISDLKKI 
|:| ||::|: || |||| ||||||||||||||||||| | |||||||||::|  ||:||
MKILKPYMRNTSISCYLCFLLNSHFLTEAGIHVFILGCVSVGLPKTEANWIDVRYDLEKI 

EDLIQSMHIDATLYTESDVHPSCKVTAMKCFLLELQVISLESGDASIHDTVENLIILANN 
| ||||:||| ||||:|| ||||||||| |||||||||  |  : ::::|| |:: |||:
ESLIQSIHIDTTLYTDSDFHPSCKVTAMNCFLLELQVILHEYSNMTLNETVRNVLYLANS 

SLSSNGNVTESGCKECEELEEKNIKEFLQSFVHIVQMFINTS 
:|||| || |||||||||||||   ||||||: |||||||||
TLSSNKNVAESGCKECEELEEKTFTEFLQSFIRIVQMFINTS

Human (upper; instant SEQ ID NO:7) and mouse (lower; GenBank NP_032384, February 15, 2015) IL-15Ra are about 51% identical to each other, as shown below:
MAPRRARGCRTLGLPA---LLLLLLLRPPATRGITCPPPMSVEHADIWVKSYSLYSRERY 
||  : ||     :|    |||||||    | | |||||:|:||||| ||:||: |||||
MASPQLRGYGVQAIPVLLLLLLLLLLPLRVTPGTTCPPPVSIEHADIRVKNYSVNSRERY 

ICNSGFKRKAGTSSLTECVLNKATNVAHWTTPSLKCIRDPALVHQRPAPPSTVTTAGVTP 
:||||||||||||:| |||:|| |||||||||||||||||:| |  | |  || |  || 
VCNSGFKRKAGTSTLIECVINKNTNVAHWTTPSLKCIRDPSLAHYSPVP--TVVTPKVTS 

QPESLSPSGKEPAASSPSSNNTAATTAAIVPGSQLMPSKSPSTGTTEISSHESSHGTPSQ 
|||| ||| ||| | || |:    |  ||:|||:| ||:: | |||   ||:||   || 
QPESPSPSAKEPEAFSPKSDTAMTTETAIMPGSRLTPSQTTSAGTTGTGSHKSSR-APSL 

TTAKNWELTASASHQPPGVYPQGHS 
      | ||| | :   : |  ||
AATMTLEPTASTSLRITEISP--HS

The art does not teach, and the specification fails to disclose, IL-15 and/or IL-15Ra variants that are not more than 40% identical to a reference species IL-15 and/or IL-15Ra polypeptide, nor the corresponding nexus of the biological properties of the enormous genus of IL-15 2x10^36 polypeptide variants and/or IL-15Ra 2x10^38 polypeptide variants that would necessarily and predictably achieve the recited functional properties of:
 i) increases the number of ACT cells and lymphocytes as measured by lymphocyte proliferation assays, and 
ii) maintains the presence of and proliferation of ACT cells for at least 12 days.
Eisenman et al (Interleukin-15 interactions with interleukin-15 receptor complexes: characterization and species specificity, Cytokine 20(3): 121-129, 2002) is considered relevant prior art for having taught that while human and mouse IL-15 are able to bind to human and mouse IL-15Ra, there are quantitative differences in the specific activity both in vitro and in vivo. Eisenman et al taught that human IL-15 is about 700x more active than mouse IL-15 when signaling via human IL-15 receptor; whereas, mouse IL-15 is about 200x more active than human IL-15 when signaling via mouse IL-15 receptor (pg 123, col. 2). Furthermore, whereas human IL-15 is commercially available, attempts to produce recombinant non-human IL-15, e.g. mouse IL-15, is problematic (pg 125, col. 2). Eisenman et al taught that care must be taken when comparing the efficacy and toxicity of cytokines across species, and in moving from a mouse model to a human clinical setting (Abstract; pg 127, col. 1). 

With respect to the broad genus of anatomically distinct routes (parameter 3), the claims reasonably encompass, e.g. subcutaneous, intravenous, intraperitoneal, intramuscular, and intratumoral [0055]. As disclosed by Lefrancois et al (U.S. 2006/0263857; of record) the IL-15 adjuvant administration routes also reasonably include oral, topical, anal, rectal, nasal, inhalation, and transmucosal routes [0033, 170]. 
Lefrancois et al (U.S. 2006/0263857; of record) is considered relevant prior art for having disclose the step of administering hetIL-15 intraperitoneally (e.g. [0039]) and the step of adoptively transferring CD8+ T cells to a subject, e.g. Example 5; however, Lefrancois et al do not disclose that the hetIL-15 adjuvant achieves an increase in the number of lymphocytes present in tumors and persist in said tumors, as presently claimed. 
Epardaud et al (Cancer Res. 68(8): 2972-2983, 2008; of record) is considered relevant prior art for having taught a method of treating cancer in a subject, the method comprising the step of administering hetIL-15 intravenously to said subject (Figure 1; pg 2973, Materials and Methods, col. 1, Treatment with IL-15/IL15-Ralpha complexes). However, Epardaud et al do not teach that the hetIL-15 adjuvant achieves an increase in the number of lymphocytes present in tumors and persist in said tumors, as presently claimed. Rather, Epardaud et al taught that the hetIL-15 complexes enable the CD8+ T cells already present in the tumor to rapidly divide and kill tumor cells (pg 2982, col. 1), and that the strategy by which adoptively transferred T cells infiltrate and destroy tumors seems to differ rather significantly from that used by naturally occurring effector cells already present within solid tumors to kill malignant cells following hetIL-15 treatment (pg 2982, col. 2). 

Claims 2 and 5 recite an administration frequency (method parameter 1), and do not make up for the primary deficiencies of the independent claim.
Claims 7-9 recite the ACT cells, and do not make up for the primary deficiencies of the independent claim.
Claims 10-11 recite the route (method parameter 5) by which the hetIL-15 is to be administered to the subject, and do not make up for the primary deficiencies of the independent claim.
Claims 12-13 recite structural embodiments of the hetIL-15, and do not make up for the primary deficiencies of the independent claim.
Claim 14 recites the subject to be treated, and does not make up for the primary deficiencies of the independent claim.

The art does not teach, and the specification fails to disclose, IL-15 and/or IL-15Ra variants that are not more than 40% identical to a reference species IL-15 and/or IL-15Ra polypeptide, nor the corresponding nexus of the biological properties of the enormous genus of IL-15 2x10^36 polypeptide variants and/or IL-15Ra 2x10^38 polypeptide variants that would necessarily and predictably achieve the recited functional properties of:
 i) increases the number of ACT cells and lymphocytes as measured by lymphocyte proliferation assays, and 
ii) maintains the presence of and proliferation of ACT cells for at least 12 days.
The claims fail to recite and the specification fails to disclose the nexus between the enormous genus of structurally and functionally undisclosed IL-15 2x10^36 polypeptide variants and/or the enormous genus of structurally and functionally undisclosed IL-15Ra 2x10^38 polypeptide variants (parameter 1) that, upon administration via the broad genus of anatomical routes (parameter 3) to the enormous genus (about 6,500 to 1,000,000) of human and non-human animals species (parameter 2) at the broad genus of dosage concentrations of about 0.1 to 20 µg/kg body weight (parameter 4) in a broad genus of administration frequencies every two weeks, every one week, twice per week, or three times per week (parameter 5) will necessarily and predictably achieve the in vivo biological properties of 
i) increasing the number of ACT cells and lymphocytes as measured by lymphocyte proliferation assays, and/or 
ii) maintaining the presence of and proliferation of ACT cells for at least 12 days. 
The claims fail to recite and the specification fails to disclose a first hetIL-15 complex administered via a first anatomical route to a first animal subject at a first dosage concentration at a first administration frequency that necessarily and predictably achieves the biological functional property of increasing the number of ACT cells and lymphocytes, but not maintaining the presence of and proliferation of ACT cells for at least 12 days, as opposed to a first hetIL-15 complex administered via a first anatomical route to a first animal subject at a first dosage concentration at a first administration frequency that necessarily and predictably achieves the biological functional property of maintaining the presence of and proliferation of ACT cells for at least 12 days, but not increasing the number of ACT cells and lymphocytes.
The claims fail to recite and the specification fails to disclose a first hetIL-15 complex administered via a first anatomical route to a first animal subject at a first dosage concentration at a first administration frequency that necessarily and predictably achieves the biological functional property of increasing the number of ACT cells and lymphocytes, as opposed to a second hetIL-15 complex administered via a second anatomical route to a second animal subject at a second dosage concentration at a second administration frequency that is unable to achieve the biological functional property of the biological functional property of increasing the number of ACT cells and lymphocytes.
The claims fail to recite and the specification fails to disclose how to modify or otherwise transform a first structurally and functionally undisclosed hetIL-15 complex administered via a first anatomical route, e.g. nasally, to a first animal subject, e.g. hamster, at a first dosage concentration, e.g. 0.1 µg/kg body weight, at a first administration frequency, e.g. once every two weeks, that is unable to achieve the biological functional property of increasing the number of ACT cells and lymphocytes, into a method that necessarily and predictably achieves the biological functional property of maintaining the presence of and proliferation of ACT cells for at least 12 days.

The claims fail to recite and the specification fails to disclose the required amino acid sequence(s) of the enormous genus of IL-15 2x10^36 polypeptide variants and/or IL-15Ra 2x10^38 polypeptide variants that would necessarily and predictably achieve the recited functional properties of:
 i) increases the number of ACT cells and lymphocytes as measured by lymphocyte proliferation assays, and 
ii) maintains the presence of and proliferation of ACT cells for at least 12 days.
The claims fail to recite and the specification fails to disclose a first IL-15 polypeptide of the enormous genus of 2x10^36 polypeptide variants and/or a first IL-15Ra polypeptide of the enormous genus of IL-15Ra 2x10^38 polypeptide variants that does/do not possess the recited functional properties of:
 i) increases the number of ACT cells and lymphocytes as measured by lymphocyte proliferation assays, and 
ii) maintains the presence of and proliferation of ACT cells for at least 12 days, as opposed to a second IL-15 polypeptide of the enormous genus of 2x10^36 polypeptide variants and/or a second IL-15Ra polypeptide of the enormous genus of IL-15Ra 2x10^38 polypeptide variants that necessarily and predictably achieve the recited functional properties of:
 i) increases the number of ACT cells and lymphocytes as measured by lymphocyte proliferation assays, and 
ii) maintains the presence of and proliferation of ACT cells for at least 12 days.
The claims fail to recite and the specification fails to disclose how to modify or otherwise transform a first IL-15 polypeptide of the enormous genus of 2x10^36 polypeptide variants and/or a first IL-15Ra polypeptide of the enormous genus of IL-15Ra 2x10^38 polypeptide variants that does/do not possess the recited functional properties of:
 i) increases the number of ACT cells and lymphocytes as measured by lymphocyte proliferation assays, and 
ii) maintains the presence of and proliferation of ACT cells for at least 12 days, into a second IL-15 polypeptide of the enormous genus of 2x10^36 polypeptide variants and/or a second IL-15Ra polypeptide of the enormous genus of IL-15Ra 2x10^38 polypeptide variants that necessarily and predictably achieve the recited functional properties of:
 i) increases the number of ACT cells and lymphocytes as measured by lymphocyte proliferation assays, and 
ii) maintains the presence of and proliferation of ACT cells for at least 12 days.
The specification discloses working examples of a 7-week old mouse tumor model system, e.g. [0089], whereby the hetIL-15 complex was administered via intraperitoneal route at a concentration of 3µg every two to three days for at least 8 injections (administration course of 24 days) [0090]. 3µg/20g (average 7 week old mice body weight; Jackson Laboratory Body Weight Information for C57BL/6J; www.jax.org/jax-mice-and-services/strain-data-sheet-pages/body-weight-chart-000664; last accessed October 31, 2022) = 3µg/0.020kg = 150µg/kg body weight, which is substantially greater in dosage concentration than the instant claims (150µg/kg body weight vs. claimed 0.1 to 20µg/kg).
Eisenman et al taught that care must be taken when comparing the efficacy and toxicity of cytokines across species, and in moving from a mouse model to a human clinical setting (Abstract; pg 127, col. 1). 
Accordingly, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that the applicant is in possession of the nexus between the enormous genus of structurally and functionally undisclosed IL-15 2x10^36 polypeptide variants and/or the enormous genus of structurally and functionally undisclosed IL-15Ra 2x10^38 polypeptide variants (parameter 1) that, upon administration via the broad genus of anatomical routes (parameter 3) to the enormous genus (about 6,500 to 1,000,000) of human and non-human animals species (parameter 2) at the broad genus of dosage concentrations of about 0.1 to 20 µg/kg body weight (parameter 4) in a broad genus of administration frequencies every two weeks, every one week, twice per week, or three times per week (parameter 5) will necessarily and predictably achieve the in vivo biological properties of 
i) increasing the number of ACT cells and lymphocytes as measured by lymphocyte proliferation assays, and/or 
ii) maintaining the presence of and proliferation of ACT cells for at least 12 days, at the time the application was filed. 
Thus, for the reasons outlined above, it is concluded that the claims do not meet the requirements for written description under 35 U.S.C. 112, first paragraph. 
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5. 	Claims 1-2, 5, and 7-14 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Lefrancois et al (U.S. 2006/0263857; of record) in further view of Stoklasek et al (J. Immunol. 177: 6072-6080, 2006; co-author to Lefrancois et al; of record in specification), Felber et al (WO  2014/066527; of record), Basak et al (“Interleukin 15 augments antitumor activity of cytokine gene-modified melanoma cell vaccines in a murine model”, Oncology Reports 19, 2008; of record), and Epardaud et al ("Interleukin-15/Interleukin-15RA Complexes Promote Destruction of Established Tumors by Reviving Tumor-Resident CD8+ T Cells", Cancer Research 68(8), 2008; of record).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
With respect to Claim 1, Lefrancois et al is considered relevant prior art for having disclosed a method of increasing adoptive cell therapy efficacy in a subject that does not undergo a lymphodepletion procedure, the method comprising:
a) administering adoptive cell transfer (ACT) cells to the subject (e.g. [0039]); and 
b) administering a heterodimeric IL-15/IL-15 receptor alpha complex (hetIL-15) to
the subject. 
Lefrancois et al working examples do not indicate that lymphodepletion was performed on the subject before administrating hetIL-15 in conjunction with the adoptively transferred T cells (Example 1, [0196]), and depleting lymphocytes is not mentioned in any part of the disclosure.  Thus, one of ordinary skill in the art would reasonably understand or infer that hetIL-15 could be administered with adoptively transferred T cells without using lymphodepletion beforehand based on Lefrancois et al alone.
Lefrancois et al disclosed that administering hetIL-15 reduces the size of tumors in a subject [mice] relative to untreated subjects ([0048]; Fig 11; Table 1). 

Similarly, Stoklasek et al (co-authors to Lefrancois et al) is considered relevant prior art for having taught a method of increasing adoptive cell therapy efficacy in a subject that does not undergo a lymphodepletion procedure, the method comprising the steps of: 
	administering hetIL-15 to the subject; and 
	administering adoptive cell transfer cells to the subject (pg 6073, col. 2, adoptive transfer model….CD8+ T cells, treated with IL-15 bound to IL15Ralpha), increasing the ACT. as compared to IL-15 alone or negative control (Figure 1a).
Stoklasek et al also taught a method of treating tumors in a subject, the method comprising the step of administering hetIL-15 to said subject (pg 6073, col. 2, Materials and Methods, Tumor challenge and treatment), whereby the hetIL-15 is an effective immunotherapy agent (Figure 11). 
Stoklasek et al taught that the hetIL-15 dramatically reduced tumor burden, the findings of which hold significant importance for the use of hetIL-15 as a potential adjuvant/therapeutic and inducer of homeostatic proliferation, without the necessity for prior immunodepletion (Abstract) because the proliferation and functional activities induced by hetIL-15 in intact hosts mimicked homeostatic proliferation triggered by lymphopenia (pg 6078, col. 1). 

Neither Lefrancois et al nor Stoklasek et al teach/disclose ipsis verbis wherein hetIL-15 is administered at a frequency and in an amount that increases the number of lymphocytes present in diffused, solid or vascularized the tumors and persist in said tumor(s).

However, prior to the effective filing date of the instantly claimed invention, Felber et al is considered relevant prior art for having disclosed a method of enhancing IL-15-mediated immune function in a subject suffering from cancer, the method comprising cyclical administration of heterodimeric IL-15/IL-15Rα (Abstract; claim 2).  
Felber et al disclosed administering the hetIL-15 at a dose of about 10ug/kg at two-day or three-day intervals (claim 2), as recited in instant Claim 20, dependent upon Claim 1, and thus necessarily fulfills the functional limitations “increases the number of lymphocytes present in diffused, solid or vascularized the tumors and persist in said tumor(s)” recited in Claim 1. Furthermore, the instant specification discloses that doses of 0.1 to 10 µg/kg administered every one, two, or three days for a period of at least eleven days is sufficient to increase the number of lymphocytes present in a tumor [0056-57].  
Felber et al disclosed wherein administration of hetIL-15 will increase the proliferation/expansion of tumor-resident T cells [00181, 281], and reduce the size of a tumor [00304, 306].  
Felber et al disclosed wherein administering IL-15 with cells engineered to express IL-15Rα in adoptive cell therapy can help treat cancer [00285], and that administering the IL-15 in conjunction with the adoptively transferred engineered cells can reduce the growth of a tumor [00304].  

With respect to the administration frequency, Felber et al disclosed wherein the hetIL-15 is administered every one, two, or three days, including for a time period of one to three weeks (claim 1), every 7 (syn. weekly), 10 (syn. about 2 weeks), or 20 days (syn. 3 weeks) (e.g. [0027], “administration of the IL-15/IL-15Ra complex is 1 week, 2 weeks, 3 weeks, or 4 weeks long”).
Epardaud et al taught wherein the hetIL-15 is administered every day and/or every three days (pg 2973, col 1, Treatment with IL-15/IL15-RA complexes and assessment of tumor burden; Fig 1(a-b)).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close enough that one skilled in the art would have expected them to have the same properties. See M.P.E.P. §2144.05(I).

With respect to the administration dosage, Felber et al disclosed wherein the hetIL-15 is administered at a dose of 20 µg/kg to 40 µg/kg ([0025]), or in doses of about 10 µg/kg every one, two, or three days over a period of up to 3 weeks (claim 2).
Felber et al disclosed an example wherein the hetIL-15 is administered at a dose of 1 µg/kg (Group 1) or 20 µg/kg (Group 2) about every two or three days over a period of 2 weeks (Table 7).
Felber et al disclosed a clinical trial study wherein the hetIL-15 is administered to human patients at a dose of 0.1, 0.25, 0.5, 1, or 2 µg/kg about every two or three days over a period of 6 weeks [0102].
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close enough that one skilled in the art would have expected them to have the same properties. See M.P.E.P. §2144.05(I). 

Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in immunology, cytokines, and the treatment of cancer. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 
Basak et al is considered relevant prior art for having taught that endogenous leukocytes, including T cells and NK cells, will naturally infiltrate tumors upon administration of IL-15 (Abstract), and that this results in a reduction in tumor size (Fig 4a).  
Epardaud et al is considered relevant prior art for having taught that administration of hetIL-15 results in an increase in the number of CD8+ lymphocytes and NK cells in a tumor (Fig 2a).  Epardaud et al taught that administering hetIL-15 results in a reduction in tumor growth and burden (Figs 1(a-b)). 
Epardaud et al taught that administration of hetIL-15 reinvigorates the cytotoxic potential of tumor-infiltrating lymphocytes that naturally persist within solid tumors (pg 2973, col. 1), whereby tumor-infiltrating lymphocytes that naturally persist within solid tumors may be in a functionally suppressed state in the malignant lesion prior to administration of hetIL-15 (pg 2972, col. 1). 
Both Epardaud et al and Lefrancois et al taught/disclosed that hetIL-15 is more effective at reducing tumor growth and burden than IL-15 alone (Epardaud et al, Fig 1b; pg 2982, col 2, para 2; Lefrancois et al, Fig. 11).

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of adoptive cell therapy utilizing hetIL-15 disclosed by Lefrancois et al to comprise administering hetIL-15 with a frequency and an amount based on the combination of Felber et al and Epardaud et al with a reasonable expectation of success because Felber et al disclosed administering hetIL-15 in an amount and frequency that increases the amount of lymphocytes in a tumor, and Epardaud et al directly taught that administering hetIL-15 in an amount and frequency increases the number of lymphocytes in a tumor, and one of ordinary skill in the art would have been motivated to modify the method of adoptive cell therapy utilizing hetIL-15 disclosed by Lefrancois et al to comprise administering hetIL-15 with a frequency and an amount to increase the proliferation of lymphocytes in a tumor based on the combination of Felber  et al and Epardaud et al because the combination of Felber et al and Epardaud et al taught/disclosed that hetIL-15 is capable of increasing the number of lymphocytes in a tumor to reduce tumor size, and all three references are directed to administering hetIL-15 to reduce the size of a tumor. Stoklasek et al taught that the hetIL-15 dramatically reduced tumor burden, the findings of which hold significant importance for the use of hetIL-15 as a potential adjuvant/therapeutic and inducer of homeostatic proliferation, without the necessity for prior immunodepletion (Abstract) because the proliferation and functional activities induced by hetIL-15 in intact hosts mimicked homeostatic proliferation triggered by lymphopenia (pg 6078, col. 1). 
Prior to the effective filing date of the claimed invention, it also would have been obvious to one of ordinary skill in the art to modify the method of adoptive cell therapy utilizing hetIL-15 disclosed by Lefrancois et al to also comprise administering hetIL-15 in an amount and frequency capable of increasing the amount of ACT lymphocytes in a tumor based on the combination of Felber et al and Basak et al with a reasonable expectation of success because Felber et al disclosed amounts and frequencies of hetIL-15 that lead to T lymphocyte infiltration into a tumor, and Basak et al explicitly taught that IL-15 causes infiltration of leukocytes, including T cells, into a tumor, and one of ordinary skill in the art would have been motivated to modify the method of adoptive cell therapy utilizing hetIL-15 taught by Lefrancois et al to also comprising administering hetIL-15 in an amount and frequency capable of increasing the amount of ACT lymphocytes in a tumor based on the combination of Felber et al and Basak et al because the combination of Felber et al and Basak et al taught/disclosed the amounts and frequencies of hetIL-15 or IL-15 compositions that will lead to T cells outside the tumor, including ACT T cells, to infiltrate the tumor, whereby it was previously recognized that hetIL-15 is more efficacious than IL-15 alone.
Claim 1 has been amended to recite the step of administering a heterodimeric IL-15/IL-15 receptor alpha complex (hetIL-15) to a subject at a dose of about 0.1 to 20 µg/kg body weight every two weeks, every one week, or twice per week.
Claim 1 has also been amended to recite the limitations ‘wherein the method: 
i) increases the number of ACT cells and lymphocytes as measured by lymphocyte proliferation assays, and 
ii) maintains the presence of and proliferation of ACT cells for at least 12 days’.
Either the functional limitations of the ‘wherein’ clause are inherent properties of (naturally flow from) the positively recited method step of administering the heterodimeric IL-15/IL-15 receptor alpha complex (hetIL-15) to the subject at a dose of about 0.1 to 20 µg/kg body weight every two weeks, every one week, or twice per week for at least 12 days, or they are not. 
Furthermore, in regard to instant claims, it is noted that the ‘wherein’ clause does not recite any additional active method step(s), but simply states a characterization or conclusion of the results of active method step positively recited, to wit, administering a heterodimeric IL-15/IL-15 receptor alpha complex (hetIL-15) to a subject at a dose of about 0.1 to 20 µg/kg body weight every two weeks, every one week, or twice per week, for at least 12 days. Therefore, the "wherein" clause is not considered to further limit the method defined by the claim. See Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1171,26 USPQ2d 1018, 1023 (Fed Cir. 1993) ("A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim."). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.").
Felber et al disclosed wherein the hetIL-15 is administered every one, two, or three days, including for a time period of one to three weeks (claim 1), every 7 (syn. weekly), 10 (syn. about 2 weeks), or 20 days (syn. 3 weeks) (e.g. [0027], “administration of the IL-15/IL-15Ra complex is 1 week, 2 weeks, 3 weeks, or 4 weeks long”).
Felber et al disclosed wherein the hetIL-15 is administered at a dose of 20 µg/kg to 40 µg/kg ([0025]), or in doses of about 10 µg/kg every one, two, or three days over a period of up to 3 weeks (claim 2).
Felber et al disclosed an example wherein the hetIL-15 is administered at a dose of 1 µg/kg (Group 1) or 20 µg/kg (Group 2) about every two or three days over a period of 2 weeks (Table 7).
Felber et al disclosed a clinical trial study wherein the hetIL-15 is administered to human patients at a dose of 0.1, 0.25, 0.5, 1, or 2 µg/kg about every two or three days over a period of 6 weeks [0102].
Epardaud et al taught wherein the hetIL-15 is administered every day and/or every three days (pg 2973, col 1, Treatment with IL-15/IL15-RA complexes and assessment of tumor burden; Fig 1(a-b)).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close enough that one skilled in the art would have expected them to have the same properties. See M.P.E.P. §2144.05(I). 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 7, Lefrancois et al disclosed wherein the cells used in adoptive cell transfer are CD8+ lymphocytes (e.g. Example 1, [0195], “CD8+ T cells were transferred”).
Stoklasek et al taught wherein the cells used in adoptive cell transfer are CD8+ lymphocytes (pg 6073, col. 2, “adoptive transfer model… on CD8+ T cells”).
Felber et al disclosed wherein the cells used in adoptive cell transfer are T lymphocytes [00286], such as a T lymphocyte that expresses CD8 [00287].
With respect to Claim 8, Lefrancois et al disclosed wherein the cells used in adoptive cell transfer are disclosed are natural killer (NK) cells (e.g. Example 1, [0196], using the adoptive transfer system…. NK cells). 
Felber et al disclosed wherein natural killer cells can be used in adoptive cell transfer [00286].
With respect to Claim 14, Lefrancois et al disclosed wherein the subject is a human (e.g. [0181], “formulating a range of dosage for use in humans”), and that hetIL‐15 can be administered to AIDS patients [0031], which necessarily means administration to humans.
Felber et al disclosed wherein hetIL‐15 can be administered to humans after being assayed in vivo [00391], meaning that Felber contemplates administrating the pharmaceutical composition to a human.
With respect to Claim 10, Lefrancois et al disclosed wherein the hetIL‐15 can be administered subcutaneously [0170].
Felber et al disclosed wherein the hetIL‐15 can be administered subcutaneously ([0028, 224], claim 1).
With respect to Claim 11, Lefrancois et al disclosed wherein the hetIL‐15 can be administered intravenously [0170].
Felber et al disclosed wherein the hetIL‐15 can be administered intravenously [00224).
Epardaud et al taught wherein the hetIL-15 is administered intravenously (pg 2973, col 1-2, Treatment with IL-15/IL15-RA complexes and assessment of tumor burden).
With respect to Claims 12-13, Lefrancois et al disclosed wherein the IL‐15 receptor alpha present in hetIL‐15 comprises a soluble IL‐15 receptor alpha form that can optionally be fused to an Fc portion of an antibody (para [0025], [0105], [0120]. Because coupling the Fc portion of an antibody to the hetIL‐15 complex is optional, Lefrancois necessarily contemplates embodiments in which the hetIL‐15 complex is not coupled to an Fc portion of an antibody.
Stoklasek et al taught wherein the IL‐15 receptor alpha present in hetIL‐15 comprises a soluble IL‐15 receptor alpha form fused to an Fc portion of an antibody (pg 6073, col. 1, Materials and Methods, IL-15 treatment).
Felber et al disclosed wherein the IL‐15 receptor alpha present in hetIL‐15 comprises a soluble IL‐15 receptor alpha form that can optionally be fused to an Fc portion of an antibody [0060, 64].
Epardaud et al taught wherein the IL‐15 receptor alpha present in hetIL‐15 comprises a soluble IL‐15 receptor alpha form is fused to an Fc portion of an antibody (pg 2973, col 1-2, Treatment with IL-15/IL15-RA complexes and assessment of tumor burden).
With respect to Claims 2 and 5, Felber et al disclosed wherein the hetIL‐15 can be administered every one, two, or three days, including for a time period of one to three weeks (claim 1). 
Epardaud et al taught wherein the hetIL-15 is administered every day and/or every three days (pg 2973, col 1, Treatment with IL-15/IL15-RA complexes and assessment of tumor burden; Fig 1(a-b)).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close enough that one skilled in the art would have expected them to have the same properties. See M.P.E.P. §2144.05(I).
With respect to Claim 9, Felber et al disclosed wherein the cells used in adoptive cell transfer have been engineered to recombinantly express IL‐15Rα in order to enhance anti‐cancer effects, which necessarily means that the cells have been genetically engineered to enhance anti‐tumor effects [00285-286].
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant iterates prior arguments. 
The Examiner has responded to prior arguments in prior Office Actions. 

Citation of Relevant Prior Art
6. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Berger et al (Blood 112(11): Abstract 679, 2008; of record) is considered relevant prior art for having taught a method of increasing adoptive cell therapy efficacy in a subject that does not undergo a lymphodepletion procedure (“without prior lymphodepletion”), the method comprising the steps of: 
	administering IL-15 to the subject; and 
administering adoptive cell transfer cells to the subject. 
Berger et al taught that IL-15 may be a safer and more effective alternative to lymphodepletion to support the in vivo persistence of adoptively transferred tumor- or virus-specific T cells in human immunotherapy (conclusory sentence). 

Mueller et al (Eur. J. Immunol. 38: 2874-2885, 2008; of record) is considered relevant prior art for having taught a method of increasing adoptive cell therapy efficacy in a subject that does not undergo a lymphodepletion procedure (Abstract, “adoptive transfer model without lymphodepletion”), the method comprising the step of administering adoptive cell transfer cells expanded in vitro in the presence of IL-15 to the subject. Mueller et al taught their results support the use of IL-15 for the in vitro expansion of human CD8+ T cells also for clinical settings that do not involve lymphodepletion (pg 2883, col. 1, conclusory ¶). 

Conclusion
7. 	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1631



/KEVIN K HILL/Primary Examiner, Art Unit 1631